IN THE SUPREME COURT OF TEXAS

                                 No. 09-0278

         IN RE  WILD OATS MARKETS, INC. AND WHOLE FOODS MARKET INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  April  7,  2009,  is
granted in part.  The jury trial  of  claims  against  Whole  Foods  Market,
Inc., in Cause No. 07-11-11990-CV, styled  Kuykendahl-WP  Retail,  L.L.P.  I
vs. Wild Oats Markets, Inc. and Whole  Foods  Market,  Inc.,  in  the  410th
District Court of Montgomery County, Texas, is stayed pending further  order
of this Court.  All other  trial  court  proceedings,  including  the  bench
trial of claims against Wild Oats Markets, Inc., are not stayed.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 13, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk